Petition, brought pursuant to CPLR article 78, for an order mandating the respondent Justice to, inter alia, vacate his order, dated December 20, 1994, resentencing respondent Abdolhosein Baghai-Kermani in the mat*515ter entitled People v Baghai-Kermani, (165 Mise 2d 1), unanimously denied, and the proceeding dismissed, without prejudice and without costs.
As petitioner concedes, he is entitled to appeal the order in which respondent Justice Bruce Allen reduced the sentence of respondent Abdolhosein Baghai-Kermani imposed in the criminal matter entitled People v Baghai-Kermani (supra.) Since an adequate remedy is available to petitioner by way of appeal, there is no reason for this Court to review the order pursuant to article 78 (see, Matter of Molea v Marasco, 64 NY2d 718, 720). Concur—Sullivan, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.